Citation Nr: 0102328	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-35 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound to 
Muscle Group XVII, right buttock, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for a gunshot wound to 
Muscle Group VIII, right arm, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims for 
ratings in excess of 20 percent for his service-connected 
gunshot wound to Muscle Group XVII, right buttock, and 
gunshot wound to Muscle Group VIII, right arm.  The veteran 
filed a timely appeal to this adverse determination.

The Board observes that the Board's earlier decision in this 
case, dated in January 2000, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in September 2000, following the filing of a 
joint motion for remand by the appellant and the Secretary of 
VA earlier that same month.  The veteran's increased rating 
claims are now before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's gunshot wound to Muscle Group XVII, right 
buttock, is manifested by a nonadherent, nontender scar, 
which is without pain, herniation, elevation or depression, 
with no evidence of tissue loss, bone, or joint damage, but 
with pain in the gluteal muscle which causes moderate 
impairment in the veteran's ability to function.

3.  The veteran suffers from sciatic nerve impairment in the 
right leg which has been medically linked to the veteran's 
gunshot wound to Muscle Group XVII, and which is manifested 
by shooting pain, weakness and numbness in the right lower 
extremity.

4.  The veteran's gunshot wound to Muscle Group VIII, right 
arm, is manifested by a nonadherent, nontender scar, which is 
without pain, herniation, elevation or depression, with no 
evidence of tissue loss, bone, or joint damage, but with pain 
and fatigue in the muscles of the wrist and forearm which 
causes moderately severe impairment in the veteran's ability 
to function.

5.  The veteran suffers from ulnar nerve impairment in the 
right arm which has been medically linked to the veteran's 
gunshot wound to Muscle Group VIII, and which is manifested 
by weakness in the extensor grip of the fingers and hand.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for the veteran's gunshot wound to Muscle Group XVII, 
right buttock, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.45, Diagnostic Code 5317 (2000).

2.  The schedular criteria for a separate 20 percent rating 
for the veteran's associated right leg neurological 
symptomatology have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.14, 4.55(a), 
4.123, 4.124a, Diagnostic Code 8620-8520 (2000).

3.  The schedular criteria for a rating in excess of 20 
percent for the veteran's gunshot wound to Muscle Group VIII, 
right arm, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.45, Diagnostic Code 5308 (2000).

4.  The schedular criteria for a separate 10 percent rating 
for the veteran's associated right arm neurological 
symptomatology have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.14, 4.55(a), 
4.123, 4.124a, Diagnostic Code 8616-8516 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The procedural history of this claim is somewhat involved, 
and has been described in detail in previous Board decisions 
and remands.  Thus, the Board will only summarize this 
history here.  The veteran's claims for increased ratings 
were originally denied by the RO in a rating decision dated 
in May 1995.  This decision was appealed to the Board, which 
remanded the claim in July 1997 and then, following further 
action by the RO, issued a decision in November 1997.  
However, the parties issued a joint motion for remand in 
April 1998, and, in an order dated later that same month, the 
Court ordered that the Board's November 1997 decision be 
vacated and remanded to the Board for further proceedings.  
The Board then remanded the veteran's claims to the RO, which 
again denied the veteran's increased rating claims.   The 
Board then issued a decision, dated in January 2000, 
affirming the RO's denials.  In September 2000, the parties 
again issued a joint motion for remand, which was followed by 
a September 2000 Court order vacating and remanding the 
veteran's claims to the Board.  The veteran's claims are 
again before the Board for appellate review. 

In the April 1998 joint motion for remand, the parties set 
forth three distinct bases for remand.  First, the parties 
noted that, while the veteran's case was in appellate status, 
the regulatory guidelines for rating muscle injuries had been 
amended, effective July 3, 1997.  62 Fed.Reg. 30235-30240 
(1997) (codified at 38 C.F.R. §§ 4.55 - 4.73).  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Thus, the Board was instructed to consider both 
the old and the new versions of the regulations in evaluating 
the veteran's gunshot wounds to Muscle Groups XVII and VIII.  
It appears that the Board fully complied with this 
instruction.

Second, the parties noted that, in evaluating the assignment 
of a rating to a particular disability, the Board must 
consider and discuss all potentially relevant diagnostic 
codes contained in the rating schedules, and support its 
selection with sufficient reasons and bases.  The parties 
indicated that while both musculoskeletal and neurological 
residuals were associated with the veteran's gunshot wounds, 
there was no indication that all potentially applicable 
diagnostic codes, including those governing neurological 
impairment, had been considered in the Board's evaluation.  
Therefore, a remand for such consideration was required.  It 
appears that the Board also fully complied with this 
instruction.

Third, the Court's April 1998 remand directed the Board to 
consider and discuss whether the appellant was entitled to 
separate ratings for his neurological and musculoskeletal 
impairments pursuant to the Court's prior decision in Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), and to discuss the 
applicability of 38 C.F.R. § 4.14 (regarding improper 
"pyramiding," i.e., the evaluation of the same disability 
under various diagnoses) to the case.  However, in the 
September 2000 joint motion for remand, the parties found 
that the Board, in its January 2000 decision, had not 
properly provided adequate reasons and bases for its 
determination that separate ratings were not warranted.  
Specifically, the joint motion for remand noted the 
following:

Both 38 C.F.R. § 4.55(a) and Esteban 
provide that separate and distinct 
manifestations affecting different 
functions may be separately rated, even 
if resulting from the same injury.  
Generally, the diagnostic codes for the 
muscle groups and peripheral nerves will 
delineate their function.  Comparison of 
this information is necessary to 
determine the correct rating, and whether 
rating muscle injury and peripheral nerve 
injury separately is pyramiding.

Thus, the Board failed to provide 
adequate reasons and bases as to whether 
the appellant is entitled to separate 
ratings for his neurological and 
musculoskeletal impairments pursuant to 
Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Moreover, as the Board's 
analysis did not adequately address this 
issue, the Board failed to comply with 
the Court's April 1998 remand directives.  
Therefore, remand is required.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

I.  Gunshot wound to Muscle Group XVII

A review of the veteran's service medical records indicates 
that he suffered a small perforating wound to the right wrist 
in July 1944.  He was hospitalized for about three months.  
There was no evidence of a fracture, nor was there any nerve 
or artery involvement.  Following his release from the 
hospital, he was returned to full duty.  In January 1945, he 
experienced a penetrating wound to the right buttock. This 
was debrided and a shrapnel fragment was removed.  He 
suffered from an infection during his period of 
hospitalization.  There was no evidence of artery or nerve 
involvement.  He remained in the hospital for about two 
months, after which he was returned to full duty.

In April 1995, the veteran underwent a VA muscles 
examination.  The examiner noted that the veteran was right-
handed.  At the time of this examination, the veteran stated 
that his right arm often felt weak and he complained of 
increasing difficulties with his grip and writing abilities.  
He also reported that he had some loss of feeling in the 
thumb and forefinger.  He also complained of an electric-
shock type pain that would run from his foot to the right 
buttock wound. He commented that his right foot felt numb and 
that walking made his leg feel worse.

Physical examination revealed the presence of a scar on the 
right forearm about 10 centimeters below the flexor crease of 
the elbow, measuring about 5 centimeters by 2 centimeters.  
This scar apparently penetrated the extension muscle group; 
there was some thickening of the muscle above the wound site.  
There was also a scar on the lateral aspect and an apparent 
exit scar on the posterior aspect of the right forearm about 
8 centimeters below the olecranon process.  This scar 
measured about 8 centimeters by 2 centimeters.  There was no 
evidence of a wound track, but this apparently penetrated the 
extension muscle group.  There was also a 5 centimeters by 2 
centimeters somewhat depressed scar present in the upper 
inner quadrant of the right gluteal area.  There was some 
impaired sensation over the radial nerve distribution of the 
right hand, and there was impaired extensor grip of the 
fingers of the right hand.  He also displayed hyperesthesia 
over the sciatic nerve distribution of the right leg and 
foot, with apparent weakness of the right foot.

The examiner noted that there was no evidence of tissue loss, 
no particular tenderness, no adhesions, no apparent damage to 
the tendons, no pain and no muscle herniation.  There was 
apparent damage to the sciatic and radial nerves.  An x-ray 
of the right wrist was negative.  Final diagnoses were of 
shrapnel fragment wounds to the right buttock and right 
forearm.

Also of record are treatment notes dated from April 1993 to 
November 1998 from George C. Robinson, M.D., a physician at 
Gadsden Regional Medical Center, a private health care 
facility.  Of note is a treatment record dated in November 
1995, at which time it was noted that the veteran's left leg 
was slightly longer than the right.  He was seen on numerous 
occasions for claudication of the right leg.  It was noted 
that the veteran had previously undergone a right aorto-
bifemoral bypass graft due to an abdominal aortic aneurysm in 
1983, as well as a right fem-fem bypass.  In January 1995, a 
right axillo- femoral bypass graft was performed due to acute 
vascular insufficiency of both lower extremities.

The veteran underwent several VA examinations in March and 
April 1999, including examinations of the muscles, scars, and 
neurological system.  At the time of the VA muscles 
examination, conducted in March 1999, the examiner noted the 
presence of a 4 centimeter scar on the right buttock and a 3 
centimeter scar lateral to the coccyx.  The scar on the 
buttock showed no adhesions, tenderness or evidence of bone 
or joint damage.  There was positive evidence of nerve 
damage.  There was no muscle herniation.  X-ray examination 
revealed no evidence of retained metallic foreign bodies, 
although there was an incidental finding of moderately severe 
discogenic disease at L5 to S1.  The diagnosis was shrapnel 
fragment wound right buttock with loss of function due to 
pain.  

On examination of the right forearm, the veteran complained 
of muscle pain.  Physical examination revealed a 1.5 
centimeter entrance wound on the right forearm with a 4 
centimeter exit wound.  His activities were limited by 
fatigue and an inability to move the joint through a portion 
of its range (he was unable to extend his wrist).  There were 
no adhesions and no tendon, bone or joint damage.  There was 
evidence of positive nerve damage.  There was no muscle 
herniation.  X-ray examination revealed no significant 
radiopaque foreign bodies in the forearm.  The diagnosis was 
shrapnel fragment wound to the right forearm with loss of 
function due to pain.

A VA scars examination was also conducted in March 1999.  At 
that time, physical examination revealed no evidence of 
tenderness, adherence, ulceration or skin breakdown, 
elevation or depression of the scars, underlying tissue loss, 
inflammation, edema, keloid formation, or disfigurement.  The 
texture was noted to be good.  The examiner diagnosed scars 
of the right forearm and right buttock, minor.

Finally, a VA neurological examination was conducted in April 
1999.  At that time, the veteran complained of chronic pain 
and numbness in the right lower extremity, and stated that 
his right leg was weak and had given-way, which caused him to 
fall.  He also reported that ever since the original injury, 
his right hand had been weak, particularly his grip.  This 
weakness had reportedly worsened over the past several years, 
and was accompanied by pain and numbness of the hand.  The 
objective examination of the right buttock found that the 
muscle injured was the gluteus maximus.  Tests of lower 
extremity strength were as follows: iliopsoas 5/5; quadriceps 
5-/5; hamstrings 4/5; anterior tibialis and gastrocnemius 
5/5.  During the sensory examination, the veteran reported 
decreased pinprick and temperature discrimination of the 
right lower extremity, primarily over the lateral aspect of 
the leg.  His gait was cautious, and he ambulated with a 
cane.  The examiner noted some weakness in the sciatic nerve, 
as well as sensory changes in the sciatic nerve distribution.  
Electromyograph (EMG) findings were suggestive of L5-S1 
radiculopathy.  The diagnosis was history of gunshot wound to 
the right buttock with sciatic nerve injury. 

Strength testing of the right hand revealed that the deltoid 
was 5/5; the biceps and triceps were 5/5; the wrist extensors 
and flexors were 4+/5; and the right hand intrinsics were 
4/5.  The sensory examination revealed normal finger-nose-
finger and slow rapid alternating movements.  Final diagnosis 
was a history of gunshot wound to the right forearm with 
right ulnar damage, as evidenced by weakness to the hand 
intrinsics primarily.

Also of record are treatment records dated from April 1999 to 
November 2000 from Pascual Herrera, M.D., a physician at 
Clubview Medical Clinic, a private health care facility.  The 
Board observes that a number of these records, dated from 
August 1999 to November 2000, were recently submitted by the 
veteran as additional evidence in support of his claims.  The 
Board observes that these records were received by the Board 
in December 2000, within 90 days following the November 13, 
2000 mailing of notice to the appellant that his appeal had 
been certified and transferred to the Board.  Pursuant to 38 
C.F.R. § 20.1304 (2000), additional evidence submitted within 
90 days following certification and transfer of an appeal to 
the Board must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case (SSOC), 
unless the benefit or benefits sought on appeal may be 
allowed without such referral, or the veteran expressly 
waives his procedural right to such referral either in 
writing or in the record of the hearing on appeal.  In this 
case, the record indicates that at the time of submission of 
these medical records, the veteran did indeed submit a 
document waiving initial consideration of these records by 
the RO, and allowing for direct Board review. Therefore, the 
Board finds that review of these records is proper at this 
time.

A review of these medical records indicates that the veteran 
presented with complaints of pain in several areas on at 
least ten occasions in 1999 and 2000, including pain in the 
right hip, the right arm, the legs, the shoulders, and the 
left hip, as well as occasional complaints of leg cramps.  
The examiner rendered a relevant diagnosis of post-traumatic 
arthritis.

In analyzing this claim, the Board initially notes that the 
Rating Schedule was recently revised with respect to the 
ratings applicable to muscle injuries, effective July 3, 
1997.  62 Fed.Reg. No. 106, 30235-30240 (Jun. 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73, Diagnostic Codes 5301-
5329; 38 C.F.R. §§ 4.47-4.45 and 4.72 were removed and 
reserved).  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed.Reg. No. 106, 30235-30237. As these 
amendments have not resulted in any substantive changes in 
the manner in which disability due to muscle injuries is 
rated, there can be no prejudice to the veteran by the 
Board's application of the amended provisions in this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The criteria for the evaluation of residuals of healed 
gunshot wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  A 
slight disability of the muscles involves a simple wound of 
the muscle without debridement or infection.  The service 
records should demonstrate a superficial wound with brief 
treatment and return to duty.  There must have been healing 
with good functional results and no consistent complaints of 
cardinal symptoms of muscle injury or painful residuals.  The 
objective findings are a minimum scar, slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization. 
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound. The record must 
contain consistent complaints of cardinal symptoms of muscle 
wounds.  There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.  

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement. prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (b) adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.

The veteran's gunshot wound to the right buttock has been 
evaluated as 20 percent disabling under the provisions of 38 
C.F.R. § 4.73, Diagnostic Code 5317, pursuant to which the 
severity of injuries to Muscle Group XVII is evaluated.  DC 
5317 states that Muscle Group XVII includes those muscles 
responsible for extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of the 
femur on the tibia.  Muscles listed as part of this group 
include the pelvic girdle group, including the gluteus 
maximus, the gluteus medius, and the gluteus minimus.  
Pursuant to this code, a noncompensable (zero percent) rating 
is warranted if impairment of this muscle group is slight.  
If it is moderate, a 20 percent rating is warranted.  If it 
is moderately severe, a 40 percent rating is warranted.  
Finally, if the impairment is severe, a 50 percent rating is 
warranted.

A review of the evidence detailed above reveals that an 
increased evaluation to 40 percent is not warranted for the 
veteran's service-connected right buttock injury residuals, 
as this evidence does not suggest that these residuals are 
moderately severe in nature.  The medical examinations 
conducted in March and April 1999 did not indicate that there 
was loss of deep fascia or muscle substance on deep 
palpation, and there was also no indication of loss of normal 
firm resistance of muscles when compared to the sound side.  
Nor was there evidence of loss of power, lowered threshold of 
fatigue, fatigue-pain or impairment of coordination resulting 
from the right buttock shrapnel fragment wound.  While the 
evidence also shows that the veteran suffers from acute 
vascular insufficiency of both lower extremities, this has 
not been medically related to his right buttock injury 
residuals.  Therefore, it is found that the 20 percent 
disability evaluation assigned under DC 5317 is the maximum 
rating warranted by the evidence.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  However, given that the veteran's scar of the right 
buttock has been found to be asymptomatic, with no evidence 
of tenderness, adhesions, muscle herniation, ulceration, 
underlying tissue loss, inflammation, edema, keloid 
formation, or disfigurement, a rating under the codes which 
evaluate the severity of scars would not result in a higher 
rating. 

In addition, the Board notes that there is some evidence that 
the veteran suffers from neurological damage affecting the 
right leg as a result of his right buttock injury.  In this 
regard, the Board notes that the VA examiner who performed 
the April 1995 muscles examination stated that there was 
"apparent damage to the sciatic and radial nerves."  In 
addition, the VA examiner who performed the April 1999 
neurological examination diagnosed a history of a gunshot 
wound to the right buttock with right sciatic nerve injury, 
manifested primarily by weakness in the distribution of the 
right sciatic nerve, as well as sensory changes in the 
distribution of the right sciatic nerve.  The results of an 
EMG report the next month were suggestive of L5-S1 
radiculopathy.  Although it is not entirely clear whether 
this radiculopathy is a direct result of the veteran's right 
buttock injury, the Board notes that in a September 1970 
opinion by Gilbert J. Galens, M.D., a physician in private 
practice, this examiner noted the veteran's complaint that he 
had had low back discomfort radiating to his right leg ever 
since the time of his shrapnel injury to the right buttock in 
1944.  Based on these statements, as well as the examiner's 
own findings from several months of treatment provided to the 
veteran, the examiner concluded that "[i]t would appear 
reasonable to feel that because of injury to the soft tissues 
in the right bottocks [sic] an additional strain may have 
been placed upon the ligements [sic] of his back leading 
eventually to degenerative back disease and sciatic root 
irritation."  While this opinion is not definitive, it 
clearly supports a finding that the veteran's sciatic nerve 
problems are etiologically related to his right buttock 
injury.  Furthermore, the Board has found no medical evidence 
which states that the veteran's neurological complaints are 
not so related.  Therefore, the Board finds that the evidence 
supports the veteran's claim that his neurological complaints 
concerning his right leg should be included in the Board's 
analysis of the level of disability stemming from the gunshot 
wound to his right buttock.

In general, pyramiding, that is the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
Moreover, the law clearly provides that a muscle injury will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions, 38 C.F.R. § 4.55(a).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In this case, the symptomatology stemming from the veteran's 
right buttock injury generally consists of muscular pain, 
which does not appear to significantly affect the veteran's 
functioning.  By contrast, his neurological symptomatology is 
manifested by numbness in the right foot, weakness in the 
right leg, and decreased pinprick and temperature sensation 
of the entire right lower extremity, affecting the veteran's 
ability to ambulate.  Thus, the Board finds that the 
symptomatology stemming from the muscle injury to the buttock 
is sufficiently distinct from that of the neurological 
disorder (i.e., not duplicative or overlapping) that separate 
ratings are warranted. 

The Board finds that the veteran's neurological disorder is 
most appropriately rated under the provisions of 38 C.F.R. 
§ 4.124a, DC 8620, pursuant to which the severity of sciatic 
nerve neuritis is evaluated.  According to the provisions of 
38 C.F.R. § 4.123, neuritis, either cranial of peripheral, 
which is characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  This section further states that the 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.

In this case, incomplete paralysis of the sciatic nerve is 
evaluated under DC 8520.  Under this code, a 10 percent 
rating is warranted when such incomplete paralysis is mild.  
If it is moderate, a 20 percent rating is warranted.  If it 
is moderately severe, a 40 percent rating is warranted.  
Finally, if it is severe, with marked muscular atrophy, a 60 
percent rating is warranted.

A review of the evidence reveals that the veteran suffers 
from right sciatic nerve injury, which is manifested 
primarily by weakness in the distribution of the right 
sciatic nerve and sensory changes in the sciatic nerve 
distribution.  These sensory changes include decreased 
sensation to both pinprick and temperature change.  The Board 
also notes that the examiner who performed the April 1999 VA 
neurological examination found that the right lower extremity 
showed evidence of "significant muscle atrophy," and that 
the veteran walked with a limp and used a cane.  The veteran 
has also described the ways in which this neuropathy affects 
his ability to engage in the activities of daily living, 
noting that the leg frequently gave out, causing him to fall, 
and that ambulation was quite difficult.  Furthermore, the 
veteran has reported experiencing shooting pains down his 
right leg, with abnormal sensations, such as feeling like his 
leg is wrapped in a tight bandage.  The Board finds that this 
level of symptomatology is moderate in nature, and thus more 
closely corresponds to the 20 percent rating under DC 8620-
8520.  However, given the relatively limited findings on EMG 
testing, and the fact that the veteran's reflexes, strength, 
and coordination all appear to be satisfactory, a higher, 40 
percent rating is not warranted by the evidence.

II.  Gunshot wound to Muscle Group VIII

The veteran's gunshot wound of the right arm has been 
evaluated as 20 percent disabling under the provisions of DC 
5308, pursuant to which the severity of injury to Muscle 
Group VIII is evaluated.  DC 5308 states that Muscle Group 
VIII includes those muscles responsible for extension of the 
wrist, fingers, and thumb, as well as abduction of the thumb.  
Muscles listed as part of this group include the extensors of 
the carpus, fingers, and thumb, and the supinator.  As the 
evidence indicates that the veteran is right-handed, the 
rating percentages for the dominant limb are for application.  
Pursuant to this code, a noncompensable (zero percent) rating 
is warranted if impairment of this muscle group is slight.  
If it is moderate, a 10 percent rating is warranted.  If it 
is moderately severe, a 20 percent rating is warranted.  
Finally, if the impairment is severe, a 30 percent rating is 
warranted.

A review of the evidence detailed above reveals no indication 
that these residuals are severe in nature.  There was no 
indication that the injury included a shattering bone 
fracture or a comminuted fracture.  There was no evidence of 
ragged, depressed and adherent scars indicating wide damage 
to the muscle groups in the missile track; in fact, the 
recent VA examination specifically noted that the scars were 
nonadherent, not tender or depressed and were without 
inflammation, keloid formation or edema.  Palpation did not 
show loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  There was no indication that the 
muscles would swell and harden abnormally in contraction, and 
tests of strength and endurance or coordinated movements 
compared with the corresponding muscles of the uninjured side 
did not indicate severe impairment of function.  There was no 
x-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; there was no adhesion of any scars to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; there was no adaptive contraction of an opposing 
group of muscles; and there was no indication of atrophy of 
muscle groups not in the track of the missile.  This evidence 
clearly does not indicate that his right hand shrapnel 
fragment wound residuals are currently severe in nature; 
therefore, it is found that the 20 percent evaluation 
currently assigned is adequate to compensate him for his 
degree of muscle disability.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  However, as indicated previously, given that the 
veteran's scars of the right arm have been found to be 
asymptomatic, with no evidence of tenderness, adhesions, 
muscle herniation, ulceration, underlying tissue loss, 
inflammation, edema, keloid formation, or disfigurement, a 
rating under the codes which evaluate the severity of scars 
would not result in a higher rating.

The Board has also considered whether the veteran is entitled 
to a separate rating for neurological involvement in his 
right arm.  In this case, the Board notes that the VA 
examiner who performed the April 1995 VA muscles examination 
noted apparent damage to the radial nerve, based on a finding 
of impaired sensation over the radial nerve distribution of 
the right hand.  In addition, at the time of specific 
neurological examination in April 1999, the examiner 
indicated in his diagnosis that the veteran suffered from a 
gunshot wound to the right forearm with "right ulnar 
damage," manifested primarily by weakness in the right hand 
intrinsics.  Although it is not entirely clear whether the 
examiner was referring to damage to the ulnar nerve versus 
damage to the ulna itself, the Board notes that all x-rays of 
the veteran's forearm have been negative for any evidence of 
damage to the ulna.  In addition, the context of the 
examination, i.e., a neurological examination, would support 
the conclusion that the examiner was referring to the ulnar 
nerve.  Finally, the Board notes that the rating schedule 
indicates that the ulnar nerve is responsible for, among 
other things, the workings of the intrinsics of the hand.  
Thus, the Board concludes that the veteran has been shown to 
suffer from nerve damage in the right wrist area as a result 
of his gunshot wound to the right arm.  

The Board also finds that separate consideration of the 
veteran's nerve disorder of the right forearm is warranted.  
In this case, the symptomatology stemming from the veteran's 
right arm injury generally consists of muscular pain in the 
forearm and wrist, as well as muscular fatigue when using the 
forearm.  By contrast, his neurological symptomatology is 
manifested by weakness and numbness in the hands and fingers, 
affecting the veteran's ability to grip objects.  Thus, the 
Board finds that the symptomatology stemming from the muscle 
injury to the arm is sufficiently distinct from that of the 
neurological disorder (i.e., not duplicative or overlapping) 
that separate ratings are warranted. 

The Board finds that the veteran's neurological disorder is 
most appropriately rated under the provisions of 38 C.F.R. 
§ 4.124a, DC 8616, pursuant to which the severity of ulnar 
nerve neuritis is evaluated.  As noted previously, according 
to the provisions of 38 C.F.R. § 4.123, neuritis, either 
cranial or peripheral, which is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  This section further 
states that the maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.

In this case, incomplete paralysis of the ulnar nerve is 
evaluated under DC 8516.  As the evidence shows that the 
veteran is right-handed, the rating levels for the major limb 
are for application.  Under this code, mild incomplete 
paralysis of the ulnar nerve warrants a 10 percent rating.  
If such paralysis is moderate, a 30 percent rating is 
warranted.  If it is severe, a 40 percent rating is 
warranted.

A review of the evidence reveals that the veteran's 
neurological symptomatology in the right limb is, on the 
whole, no more than mild.  Although the veteran reported 
"limited" pain and numbness in the right hand, his primary 
complaint was of weakness in the hand, especially when 
gripping objects.  This description of symptoms was confirmed 
by the examiner who performed the April 1999 VA neurological 
examination, who noted that the veteran's right ulnar nerve 
damage was primarily manifested by weakness to the hand 
intrinsics.  However, this weakness does not appear to be 
more than mild in severity, as evidenced by the recent 
findings of wrist extensor strength at 4+/5, and hand 
intrinsics strength at 4/5.  No sensory defects were noted on 
sensory examination of the arm.  Therefore, the Board finds 
that a 10 percent rating is the appropriate rating under DC 
8616-8516.

III.  Conclusion

The Board would point out that its disposition of each of the 
instant claims is based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet. App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2000) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disabilities under 
consideration have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand these 
matters to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for the veteran's service-
connected gunshot wound to Muscle Group XVII, right buttock, 
is denied.

A separate 20 percent rating for the veteran's sciatic nerve 
damage to the right leg is granted, subject to the 
controlling regulations governing the payment of monetary 
awards.

A rating in excess of 20 percent for the veteran's service-
connected gunshot wound to Muscle Group VIII, right arm, is 
denied.

A separate 10 percent rating for the veteran's ulnar nerve 
damage to the right forearm is granted, subject to the 
controlling regulations governing the payment of monetary 
awards.

		
	L. M. Barnard
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

